Citation Nr: 1443483	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  06-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as secondary to service-connected orthopedic disabilities. 

2.  Entitlement to service connection for right hip pain, claimed as secondary to service-connected orthopedic disabilities. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from October 1978 to October 1982, and a period of dishonorable active duty from October 1982 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's July 2014 hearing testimony makes it clear that he contends that his diabetes mellitus and right hip disability are each due to service-connected disabilities.  He has not contended, and the evidence does not suggest, that either disability had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection with respect to the Veteran's diabetes mellitus and right hip service connection claims.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

After a September 2012 supplemental statement of the case (SSOC) (the most recent adjudication of the diabetes mellitus claim) and the July 2014 hearing, an August 2014 VA examination report was associated with the Veteran's VVA eFolder.  In regard to the diabetes mellitus issue decided herein, the additional evidence is irrelevant.  Accordingly, the Board may proceed with a decision.  See 38 C.F.R. § 20.1304(c) (2013).

The Board remanded this case on November 2011 and May 2014.  The diabetes mellitus issue is now before the Board for final appellate consideration.  

The issues of service connection for right hip pain, claimed as secondary to service-connected orthopedic disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's diabetes mellitus was proximately caused or aggravated by service-connected orthopedic disabilities.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated as a result of service-connected orthopedic disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a November 2011 letter.  The claim was readjudicated in the September 2012 SSOC.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, records from the Social Security Administration and VA medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In September 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  The Veteran testified before the undersigned Veterans Law Judge in July 2014.  Transcripts of these hearings are associated with the record.

VA conducted an examination in December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and the statements of the Veteran, and provides a rationale for the opinion offered.  

Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his diabetes mellitus was either caused or aggravated by his service-connected right knee, left knee and lumbar disabilities.  He contends that these service-connected disabilities prevented exercise, and the resulting weight gain caused or aggravated diabetes mellitus.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus, secondary to service-connected orthopedic disabilities. 

A VA treatment report dated in December 2009 (after the Veteran had injured his left knee) provides that the Veteran was counseled to lose weight.  He was advised to engage in low impact exercises such as walking, swimming or cycling.  The Board finds that this report is significant because it shows that even after the Veteran had injured his left knee, his treating physicians believed that he was capable of exercise.  Thus, this report is competent medical evidence that the Veteran's orthopedic disabilities do not preclude exercise.  

The report of the December 2011 VA examination provides the opinion that the Veteran's diabetes was less likely as not (less than 50/50 probability) caused or aggravated (i.e., permanently worsened beyond its normal progress) due to the severity of his service-connected orthopedic disabilities impeding physical activity.  The examiner reviewed the Veteran's pertinent medical history in detail.  She noted that the evidence showed that his service-connected right knee disability did not prevent the Veteran from participating in physical activities.  She noted that physical activity alone did not regulate the Veteran's weight.  The examiner also stated that review of the Veteran's weight and activity levels over time showed that increased weight aggravated his service-connected right knee injury.  It did not support a contention that the service-connected injury led to the increased weight by impeding his ability to be physically active.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinions with references to the Veteran's medical history, which she analyzed with her own expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board recognizes that the examiner's explanation refers to the Veteran's right knee.  However, her negative medical opinion explicitly refers to the Veteran's "service-connected orthopedic disabilities," which include his service-connected left knee and lumbar disabilities as well as his right knee disability.  In this regard, the examiner's report refers to all three of these service-connected orthopedic disabilities, demonstrating that she was aware of each of them. 

The Board finds it significant that there is no medical evidence to the contrary of the December 2011 VA opinion.  In fact, the post-service evidence is negative for any competent medical evidence that service-connected disability or disabilities caused or aggravated the Veteran's diabetes mellitus by precluding exercise.  During the most recent hearing, the Veteran conceded that there was no medical evidence to support his claim.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible. 

However, the Veteran's contentions that his service-connected orthopedic disabilities caused or aggravated his diabetes mellitus do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether his service-connected orthopedic disabilities proximately caused or aggravated his diabetes mellitus) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed diabetes mellitus symptoms.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of diabetes mellitus symptoms occurring after the development of service-connected orthopedic disabilities as establishing the diagnosis and etiology of his diabetes mellitus.  As such, the Board finds that the Veteran's assertions are outweighed by the VA medical opinion addressed above. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus, claimed as secondary to service-connected orthopedic disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, claimed as secondary to service-connected orthopedic disabilities, is denied.




REMAND

Turning to the Veteran's claim for service connection for right hip pain, claimed as secondary to service-connected orthopedic disabilities, the Board's November 2011 remand requested that the AOJ provide a VA examination to determine the likelihood of whether it was at least as likely as not (50 percent probability or greater) that any right hip disability was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected right knee disability and/or low back disability.  If aggravation was shown, the examiner was to quantify the degree of aggravation, if possible.  

However, the report of a December 2011 VA examination does not address the question of aggravation.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  As a result, the VA examination was inadequate.

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The foregoing shows that the development requested by the Board's November 2011 remand was not fully completed with respect to the Veteran's right hip claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board notes that at the time of the November 2011 remand, the Veteran had not been service-connected for a left knee disability.  As he is now service-connected for a left knee disability, the Board has characterized the issue as whether his right hip pain was caused or aggravated by service-connected orthopedic disabilities, which consist of his service-connected right knee, left knee and lumbar disabilities.  

Turning to the Veteran's TDIU claim, the Board's November 2011 remand also requested that the AOJ obtain from the Oregon Department of Human Services, Disability Determination Services, copies of all administrative decisions and underlying records with regard to any claim for disability benefits.  All reasonable attempts were to be made to obtain the records.  Notice to the Veteran of the unavailability of the records was to comply with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

However, the record before the Board includes no evidence that the AOJ requested these documents, or subsequently readjudicated the Veteran's TDIU claim.  Thus, the development requested by the Board's November 2011 remand was not fully completed with respect to the Veteran's TDIU claim.  See Stegall, supra.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder and copies of all relevant records from his eFolders to the examiner who conducted the December 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the record in order to fully address whether it is at least as likely as not (50 percent probability or greater) that any right hip disability was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected orthopedic disabilities.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible. 

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Obtain from the Oregon Department of Human Services, Disability Determination Services, copies of all administrative decisions and underlying records with regard to any claim for disability benefits after securing the necessary authorization for release of this information.  All reasonable attempts should be made to obtain the records.  Notice to the Veteran of the unavailability of the records must comply with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


